DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
The present application is a 371 of PCT/GB2017/051026 filed on 04/12/2017, which claims for foreign priority based on an applications filed in UNITED KINGDOM (GB 1606316.6) filed on 04/13/2016.  Certified copy of the priority document: GB 1606316.6 has been received.  

Status of Action
Receipt of Remarks filed on 08/24/2021 is acknowledged.  Claims 1-16, 18 and 20-22 are pending in this application.  Claims 17 and 19 have been cancelled.  New claims 21-22 are added.  Claims 1, 7-10, 12 and 15 have been amended.
Applicant's amendment necessitated the new ground(s) of objection/rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL

Status of Claims
Accordingly, claims 1-2, 4-16, 20 and 22 are presented for examination on the merits for patentability as they read upon the elected subject matter, and claims 3, 18 and 21 directed to non-elected invention is withdrawn.
The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.


Withdrawn of Objection/Rejection
(1)	Applicant’s claim amendment filed on 08/24/2021 overcome the previous claim objection for claims 1, 7-10, 15 and 17.  Therefore, the objection is hereby withdrawn.
(2)	Applicant’s claim amendment overcome the rejection, under 35 U.S.C. 112(b) as being indefinite, for claims 1 and 12, as well as their dependent claims, because the indefinite issues have been corrected.  Therefore, the rejection is hereby withdrawn.
(3)	Applicant’s arguments filed on 08/24/2021, with respect to claims 1-2, 4-16 and 20 rejected under 35 U.S.C. 103(a) as being unpatentable over BEIER et al. (WO 2011/015524 A2), or in combination with WACHENDORFF-NEUMANN et al. (WO 2012/136581 Al), MATHEWS et al. (US 2002/0049142 A1) and/or PURITCH et al. (U. S. Patent No. 4,859,689), have been considered and they are persuasive.  Therefore, the obviousness rejection is hereby withdrawn.


Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-16 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In the instance case, claim 1 (see claim 1 at page 2, line 10-17) recites a limitation “wherein where any R1-R11 group (including R2a and R8a) comprises an alkyl, alkylene… or an agronomically acceptable salt or N-oxide thereof”, which is indefinite because this recitation redefines the R1 to R11 groups which have been defined in the preceding part of claim 1.  As such, it is not clear what Applicant’s intend with respect to groups R1 to R11 as recited.
Claims 2, 4-16 and 20 are also rejected because they do not resolve the issue of the rejected claim 1 as discussed above.

Response to Arguments

Applicant’s argument filed on 08/24/2021 has been considered but is not persuasive.  Applicants argued that claim 1 has been amended wherein the indefinite issue has been resolved (see Remarks: page 12 of 18).  The argument is not persuasive because the indefinite issue set forth above has not been resolved by the claim amendment filed on 08/24/2021.
For example, claim 1 defined the group “R1 is selected from the group consisting of a hydrogen atom (H) or a C1-C4-alkyl” (see claims filed on 08/24/2021: page 3 of 18, R1 group in that “wherein R1 group comprises an alkyl, alkylene, haloalkyl, cycloalkyl, heterocycloalkyl, aryl or heteroaryl group...; or an agronomically acceptable salt or N-oxide thereof” (see claims: page 3 of 18, line 23 to page 4 of 18, line 3).  Therefore, it is unclear if Applicants intend to claim the former R1-group or Applicants intend to claim the latter R1-group discussed above.  The other groups R2-R3, R6-R11, R2a and R8a are also indefinite for the same reason as group-R1 discussed above.  Therefore, the indefinite rejection set forth above is not persuasive and maintained.

New Grounds of Claim Objection/Rejection

Claim Objection
New claim 22 is objected to because of the following informalities: the claim recites double comma (,,) following the compound (see instant claim 22 at page 9 of 18):
[AltContent: arrow]
    PNG
    media_image1.png
    119
    139
    media_image1.png
    Greyscale
                      Appropriated correction is required.


Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-16, 20 and 22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
(1)	Claim 1 recites a limitation “wherein where any R1-R11 group (including R2a and R8a) comprises an alkyl, alkylene… or an agronomically acceptable salt or N-oxide thereof”, which lacks sufficient antecedent basis because the substituent “R4” (see: page 3 of 18, line 9) has been deleted in the claim filed on 08/24/2021.
 (2)	In addition, claim 1 recites a substituent “R5” in the structure of formula (I), however, the listing of R5 in the succeeding part of claim 1 has been deleted (see: 2nd page of claims filed on 08/24/2021: line 9).  As such, claim 1 is indefinite because it is unclear whether “R5” substituent is present in the structure of formula (I) or not.
Claims 2, 4-16, 20 and 22 are also rejected because they do not resolve the issue of the rejected claim 1 as discussed above.

 (3)	New claim 22 recites several compounds of formula (I) as follows (see instant claim 22, page 9-10 of 18):

    PNG
    media_image2.png
    145
    326
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    88
    222
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    111
    124
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    90
    123
    media_image5.png
    Greyscale
,
    PNG
    media_image6.png
    90
    131
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,
    PNG
    media_image8.png
    94
    121
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    94
    128
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    83
    182
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    75
    172
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    77
    187
    media_image12.png
    Greyscale
.
It is noted that these compounds set forth above have one or two groups (e.g. F, Br and CN) substituted on the benzoimidazole moiety which lack sufficient antecedent basis because the listing of R5 in the succeeding part of claim 1 has been deleted (see: 2nd page of claims filed on 08/24/2021: line 9).  As such, there is no antecedent support for the fluoride, bromide and cyano groups as R5-substituents.


DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-16, 20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-16 of U.S. Patent Application No. 16/755,396.
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims are drawn to a compound of formula (I) and a fungicidal composition comprising the compound of formula (I), wherein the generic structure of the compound of formula (I) is as follow:

    PNG
    media_image13.png
    151
    331
    media_image13.png
    Greyscale
, and wherein the compounds of formula (I) can be as follows:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
.
The conflicting claims are drawn to a compound of formula (I) and a fungicidal composition comprising the compound of formula (I), wherein the generic structure of the compound of formula (I) is as follow:

    PNG
    media_image15.png
    155
    295
    media_image15.png
    Greyscale
, and wherein the compounds of formula (I) can be as follows:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
.
The instant and conflicting claims differ in that in the instant claims the bromide substituent is located at C6-position of the benzoimidazole moiety, where in the conflicting claims the bromide substituent is located at C4-position of the benzoimidazole moiety.
It would have been obvious to one ordinary skilled in the art at the time the instant invention was made that the instant compounds of formula (I) and the conflicting 
Therefore, one of ordinary skill in the art at the time the claimed invention was made would have readily recognized that the conflicting claims 1-13 and 15-16 of U.S. Patent Application No. 16/755,396 are obvious variants of the claims 1-2, 4-16, 20 and 22 in the instant application and therefore they are not patentability distinct.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of objection/rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 1616  

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616